El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Resolvemos en el presente recurso que el Art. 1065 de nuestro Código Civil, (1) reconocedor de la regla general que *140permite la transmisibilidad de los derechos adquiridos en virtud de una obligación, en ausencia de pacto en contrario u otras circunstancias, no cubre la acción estimatoria o de quanti minoris — que por propia definición tiene como objeto el que pueda procurarse de un vendedor la devolución de parte del precio entregado por un comprador en proporción al valor de los vicios ocultos — ejercitada por un segundo ad-quirente de un bien inmueble. La naturaleza de la acción esti-' matoria, milita contra la aplicabilidad de dicha regla, pues no es justo ni lógico que un comprador obtenga la reducción del precio de la compraventa de quien no fue su vendedor y a quien nada satisfizo ni pagó.
Los hechos son simples:
El demandado recurrente Juan L. Gorbea vendió el 30 de junio de 1967 a los esposos Luis Fortuño Moscoso y Shirley Burset una propiedad ubicada en la Urbanización Santa María por el precio total de $52,000.00. Estos a su vez, el 1ro. de agosto de 1967, la vendieron a los esposos Miguel Angel Guiot y Elba Santiago por la suma de $57,000.00. Fortuño y Guiot demandaron conjuntamente a Gorbea el 28 de diciem-bre de 1967 por defectos ocultos en el sistema de drenaje, reclamando $886.00 en gastos, $5,000.00 en acción estima-toria o de “quanti minoris” y $4,000 en daños y perjuicios. Previo el uso de varios mecanismos sobre descubrimiento de prueba, la demanda fue enmendada alegándose que el “deman-dado [Gorbea] al igual que el co-demandante Luis Fortuño Moscoso respondían y responden a los aquí codemandantes del saneamiento. . . .”
A solicitud del demandado recurrente Gorbea, el tribunal de instancia desestimó la reclamación de Fortuño exponiendo el siguiente razonamiento:
“El artículo 1373 del Código Civil, 31 L.P.R.A. 3841, dispone que el vendedor está obligado al saneamiento por los defectos ocultos que tuviese la cosa vendida. Pero ¿quiere ésto decir que se tiene causa de acción por vicios ocultos exclusivamente contra *141el vendedor? Una interpretación aislada y literal de dicho artículo conduciría a tal interpretación más una lectura del artículo 1065 del Código Civil 31 LPRA 3029, basta para recha-zarla.
El referido artículo 1065 nos dice que ‘Todos los derechos adquiridos en virtud de una obligación son transmisibles con sujeción a las leyes, si no se hubiese pactado lo contrario’. Que sepamos, no existe pacto alguno que restrinja la cesión de los derechos de los compradores en este caso. En Pereira v. Ibec, 95 D.P.R. 28, se planteó una situación similar a la que nos ocupa y se resolvió que el adquirente del crédito litigioso queda en la misma posición que su causante. Véase además Géigel v. Mariani, 85 D.P.R. 46, donde se dice que la obligación de indem-nizar es una obligación a favor de cualquier propietario.
Siendo ello así, es claro que el demandado puede ser respon-sabilizado frente al demandante y propietario, Sr. Guiot, más no así en lo que respecta al Sr. Luis Fortuño. En razón de lo expuesto, se ordena la desestimación de la reclamación del Sr. Luis Fortuño.”
En el recurso interpuesto Gorbea aduce y argumenta que debió desestimarse también la demanda de Guiot. Antes de analizar la cuestión, forzoso es concluir que las alegaciones de la demanda reflejan que se trata de una acción estimatoria (quanfá minoris) y no de carácter redhibí torio y que el efec-to de la resolución de la sala sentenciadora es que la acción continúe exclusivamente por Guiot, segundo adquirente, contra el recurrente Gorbea, vendedor original. En Boyd v. Tribunal Superior, 101 D.P.R. 651, 656 (1973), indicamos que la acción estimatoria es aplicable a bienes inmuebles.
El error fue cometido. La acción del segundo comprador Guiot no puede subsistir directamente contra Gorbea, primer vendedor ya que éste sólo puede responderle a su comprador Fortuño quien jurídicamente le respondería a Guiot. Esta conclusión queda robustecida por el hecho demostrado de que Fortuño al venderle a Guiot en el escaso período de un mes, realizó la transacción obteniendo $5,000.00 adicionales a los que había pagado al adquirir del recurrente Gorbea. No nos *142es posible sostener la anomalía jurídica que implica la deses-timación de la demanda de Fortuno, dejando en litigio exclu-sivamente a personas que no contrataron entre sí, y sobre las cuales una sentencia favorable al actor constituiría un pro-nunciamiento judicial incompatible a la esencia y caracterís-tica de la causa de acción invocada. ¿Sobre qué precio, si entre ellos no hubo compraventa, se reduciría la cuantía?
Los casos citados por la ilustrada sala sentenciadora de Géigel v. Mariani, 85 D.P.R. 46 (1962) y Pereira v. I.B.E.C., 95 D.P.R. 28 (1967), son distinguibles del que nos ocupa por tratarse de acciones fundadas en la responsabilidad del contratista y arquitecto consagrada en el Art. 1483 (31 L.P.R.A. see. 4124), la cual por estar revestida de interés público y ser de carácter irrenunciable, puede ser ejercida por un comprador subsiguiente. La acción estimatoria y la del contratista no son equiparables por los fundamentos que ex-ponemos a continuación.
El vendedor de cosa con vicios ocultos por regla general es víctima pasiva cuando adquirió la misma ya que no inter-vino en la gestión del defecto. El contratista de obra, por otro lado, resulta ser autor y padre de la imperfección que inuti-liza el edificio, creador activo de la cosa defectuosa. Nuestro Código Civil deslinda cuidadosamente la diferencia pues per-mite al vendedor librarse de responsabilidad mediante estipu-lación con su comprador cuando ignora los vicios o defectos ocultos, Art. 1374, solución que no le es dable al contratista o arquitecto.
Las ventas sucesivas pueden introducir variaciones que alteran o eliminan la responsabilidad del trasmitente. Un vicio o defecto que resulta oculto para un primer poseedor puede tornarse manifiesto hallándose la cosa en poder de un segundo comprador. De vender éste, su responsabilidad es la de un vendedor que sabe del defecto, contrario a la del anterior vendedor que lo desconoce. El primer vendedor podría protegerse con una cláusula de renuncia estipulada *143con su comprador; no así el segundo vendedor que incurriría en dolo. En la acción contra el contratista la responsabilidad es irrenunciable en todo caso, reconociéndole un mayor conte-nido de moral y orden público.
El inmueble puede adquirir un vicio o defecto en poder del segundo vendedor que no tenía cuando la compró el pri-mero. El particular conocimiento pericial del nuevo compra-dor puede hacer el defecto cognoscible. En la situación que tiende a remediar la acción contra el contratista el vicio siempre puede ser trazado al realizador de la obra, no im-porta el número de poseedores intermedios.
Eeiteramos que los Arts. 1373 y 1483 del Código Civil regulan situaciones y conductas distintas, referente el pri-mero a un sujeto pasivo que recibió la cosa en su estado final; y el segundo a un sujeto activo, forjador y creador del hecho dañoso que no se hubiera producido sin su intervención.
Consideramos que la inevitable presencia de un elemento subjetivo y personal (2)en la determinación de lo que es vicio oculto vincula al comprador con su vendedor de modo especial que dificulta investir la acción estimatoria de la transmisibilidad que el Art. 1065 tan eficazmente provee para otras obligaciones.
El presente es un caso de excepción que evade cualquier intento de sentar nueva norma pues rara vez se efectúan dos contratos de compraventa sobre la misma cosa en el *144breve plazo de 6 meses, fuera del tráfico en mercancía perece-dera. Cuando esto ocurre lo correcto es que el segundo com-prador demande a su vendedor y éste a su vez traiga al primer vendedor como tercero demandado, no permitiendo que el segundo vendedor evada su responsabilidad asumiendo el rol de demandante asociado a su propio comprador. Ello no sólo desnaturaliza la norma sustantiva expuesta, sino distor-siona el procedimiento.
Finalmente, consideramos de rigor hacer constar que aun cuando fue denominada como “Resolución”, dicho dicta-men en esencia constituyó una sentencia parcial que intentaba finalizar la controversia entre Fortuño y el recurrente. No obstante, surgiendo de los autos originales que por haber sido erróneamente denominada, no se siguió el trámite formal de archivo en autos dispuesto en las Reglas de Procedimiento Civil vigentes, Sánchez v. Municipio de Cayey, 94 D.P.R. 92, 99-100 (1967), nuestro Mandato no perjudica sino beneficia al codemandante Fortuño, quien podrá litigar su causa de acción. La situación es procesal y jurídicamente distinta a lo resuelto en Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970).
Por los fundamentos expuestos, se dictará Sentencia dejando sin efecto la resolución del tribunal de instancia de fecha 14 de octubre de 1974 y se devolverá el caso para que el mismo continúe con sujeción a los pronunciamientos aquí dispuestos.
En Juez Asociado, Señor Angel Martín, concurre con el resultado y el Juez Asociado, Señor Díaz Cruz, manifiesta su conformidad excepto en cuanto a mantener vigente la recla-mación del codemandante Fortuño, cuya desestimación con-firmaría por no haber establecido revisión. El Juez Presi-dente, Señor Trías Monge, disiente con opinión.

 Reza así:
“Todos los derechos adquiridos en virtud de una obligación son trans-misibles con sujeción a las leyes, si no se hubiese pactado lo contrario.” (31 L.P.R.A. see. 3029.)


Para comprobar que la necesidad y conveniencia personal del com-prador y aun su conocimiento especial o grado de instrucción son determi-nantes para estimar el defecto, no hay mejor argumento que el propio texto de la ley:
“El vendedor estará obligado al saneamiento por los defectos ocultos que tuviere la cosa vendida, si la hacen impropia para el uso a que se la destina, o si disminuyen de tal modo este uso que de haberlos conocido el comprador, no la habría adquirido, o habría dado menos precio por ella; pero no será responsable de los defectos manifiestos o que estuvieren a la vista, ni tampoco de los que no lo estén, si el comprador es un perito que por razón de su oficio o profesión, debía fácilmente conocerlos.” Art. 1373 (31 L.P.R.A. see. 3841.)